        Case:18-18542-EEB Doc#:55 Filed:05/03/19                              Entered:05/03/19 22:36:31 Page1 of 2
                                               United States Bankruptcy Court
                                                   District of Colorado
In re:                                                                                                     Case No. 18-18542-EEB
Paul George Hardy                                                                                          Chapter 13
Stephanie Jo Hardy
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 1082-1                  User: atwoods                      Page 1 of 1                          Date Rcvd: May 01, 2019
                                      Form ID: trc                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 03, 2019.
18202967      ++US BANK,   PO BOX 5229,   CINCINNATI OH 45201-5229
               (address filed with court: U.S. Bank National Association,    c/o U.S. Bank Home Mortgage,,
                 a division of U.S. Bank N.A.,   4801 Frederica Street,   Owensboro, Kentucky 42301)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 1, 2019 at the address(es) listed below:
              Abbey Dreher    on behalf of Creditor    U.S. Bank National Association co.ecf@bdfgroup.com
              Adam M Goodman    mail@ch13colorado.com, agoodman13@ecf.epiqsystems.com
              Francis Laryea     on behalf of Creditor   Selene Finance LP flaryea@rascrane.com
              Joseph D. DeGiorgio    on behalf of Creditor   U.S. Bank National Association co.ecf@bdfgroup.com,
               josephde@bdfgroup.com
              Michael J. Watton    on behalf of Debtor Paul George Hardy wlgdnvr@wattongroup.com,
               MaloneyMR67557@notify.bestcase.com
              Michael J. Watton    on behalf of Debtor Stephanie Jo Hardy wlgdnvr@wattongroup.com,
               MaloneyMR67557@notify.bestcase.com
              Thomas A. Arany    on behalf of Debtor Stephanie Jo Hardy jdrewicz@wattongroup.com,
               MaloneyMR67557@notify.bestcase.com
              Thomas A. Arany    on behalf of Debtor Paul George Hardy jdrewicz@wattongroup.com,
               MaloneyMR67557@notify.bestcase.com
              US Trustee   USTPRegion19.DV.ECF@usdoj.gov
                                                                                             TOTAL: 9
     Case:18-18542-EEB Doc#:55 Filed:05/03/19                                      Entered:05/03/19 22:36:31 Page2 of 2


2100 B (12/15)


                                       United States Bankruptcy Court
                                                         District of Colorado
                                                       Case No. 18-18542-EEB
                                                             Chapter 13

In re: Debtor(s) (including Name and Address)

Paul George Hardy                                                     Stephanie Jo Hardy
13102 Bellaire Dr.                                                    13102 Bellaire Dr.
Thornton CO 80241                                                     Thornton CO 80241



                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim(s) listed below was/were filed or deemed filed under 11 U.S.C. § 1111(a) in this
case by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a
Transfer of Claim Other than for Security in the clerk’s office of this court on 05/01/2019.



Name and Address of Alleged Transferor:                                                 Name and Address of Transferee:
Claim No. 7: U.S. Bank National Association, c/o U.S. Bank Home Mortgage,, a division   Selene Finance LP
of U.S. Bank N.A., 4801 Frederica Street, Owensboro, Kentucky 42301                     9990 Richmond Ave
                                                                                        Suite 400 South
                                                                                        Houston, TX 77042




                                       -- DEADLINE TO OBJECT TO TRANSFER --
The alleged transferor of the claim is hereby notified that objections must be filed with the court within
twenty-one (21) days of the mailing of this notice. If no objection is timely received by the court, the
transferee will be substituted as the original claimant without further order of the court.


Date:     05/03/19                                               Kenneth S. Gardner
                                                                 CLERK OF THE COURT
